Exhibit 10.2

GUARANTEE

GUARANTEE (this “Guarantee”) dated as of January 12, 2011, made among each of
the subsidiaries of INTELSAT JACKSON HOLDINGS S.A., a société anonyme existing
under the laws of Luxembourg (the “Borrower”), listed on Annex A hereto (each
such subsidiary individually, a “Guarantor” and, collectively, the “Guarantors”)
and BANK OF AMERICA, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower is party to a Credit Agreement, dated as of January 12,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among INTELSAT (LUXEMBOURG) S.A., the Borrower,
the lending institutions from time to time parties thereto (the “Lenders”), the
Administrative Agent, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, CREDIT
SUISSE SECURITIES (USA) LLC and J.P. MORGAN SECURITIES LLC, as joint lead
arrangers, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, CREDIT SUISSE
SECURITIES (USA) LLC, J.P. MORGAN SECURITIES LLC , BARCLAYS CAPITAL INC.,
DEUTSCHE BANK SECURITIES INC., MORGAN STANLEY & CO. INCORPORATED and UBS
SECURITIES LLC, as joint bookrunners, CREDIT SUISSE SECURITIES (USA) LLC and
J.P. MORGAN SECURITIES LLC, as Co-Syndication Agents, BARCLAYS BANK PLC and
MORGAN STANLEY SENIOR FUNDING, INC., as Co-Documentation Agents and BANK OF
AMERICA, N.A., as a Letter of Credit Issuer, pursuant to which the Lenders have
severally agreed to make Loans to the Borrower and the Letter of Credit Issuers
have agreed to issue Letters of Credit for the account of the Borrower
(collectively, the “Extensions of Credit”) upon the terms and subject to the
conditions set forth therein; and one or more Lenders or affiliates of Lenders
may from time to time enter into Hedge Agreements with the Borrower;

WHEREAS, each Guarantor is a Subsidiary of the Borrower;

WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Borrower to make valuable transfers to the Guarantors in connection with the
operation of their respective businesses;

WHEREAS, each Guarantor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Extensions of Credit; and

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Letter of Credit Issuers to make their respective Extensions of Credit to the
Borrower under the Credit Agreement that the Guarantors shall have executed and
delivered this Guarantee to the Administrative Agent for the benefit of the
Guaranteed Parties;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the other agents and arrangers under the Credit Agreement,
the Lenders and Letter



--------------------------------------------------------------------------------

of Credit Issuers to enter into the Credit Agreement and to induce the
respective Lenders and the Letter of Credit Issuers to make their respective
Extensions of Credit to the Borrower under the Credit Agreement and to induce
one or more Lenders or affiliates of Lenders to enter into Hedge Agreements with
the Borrower, the Guarantors hereby agree with the Administrative Agent, for the
benefit of the Guaranteed Parties, as follows:

 

  1. Defined Terms.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

(b) As used herein, the term “Obligations” means the collective reference to
(i) the due and punctual payment of (x) the principal of and premium, if any,
and interest at the applicable rate provided in the Credit Agreement (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (y) each payment required to be made by the Borrower under the Credit
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral, and (z) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Borrower or any other Credit Party to any of the Guaranteed Parties under
the Credit Agreement and the other Credit Documents, (ii) the due and punctual
performance of all covenants, agreements, obligations and liabilities of the
Borrower under or pursuant to the Credit Agreement and the other Credit
Documents, (iii) the due and punctual payment and performance of all the
covenants, agreements, obligations and liabilities of each other Credit Party
under or pursuant to this Guarantee or the other Credit Documents, (iv) the due
and punctual payment and performance of all obligations of each Credit Party
under each Hedge Agreement that (x) is in effect on the Closing Date with a
counterparty that is a Lender or an affiliate of a Lender as of the Closing Date
or 30 days following the Closing Date (and shall include without limitation the
obligations of any Credit Party under any Hedge Agreement in existence prior to
the Closing Date that is assigned or novated to a Credit Party as of or after
the Closing Date) or (y) is entered into after the Closing Date with any
counterparty that is a Lender or an affiliate of a Lender at the time such Hedge
Agreement is entered into and (v) the due and punctual payment and performance
of all obligations in respect of overdrafts and related liabilities owed to the
Cash Management Banks or their affiliates arising from or in connection with
treasury, depositary or cash management services or in connection with any
automated clearinghouse transfer of funds.

(c) As used herein, the term “Guaranteed Parties” means, collectively, (i) the
Lenders, (ii) the Administrative Agent, (iii) the Letter of Credit Issuers under
the Credit Agreement, (iv) the Swingline Lender under the Credit Agreement,
(v) the Syndication Agents under the Credit Agreement, (vi) the Joint Lead
Arrangers under the Credit Agreement, (vii) the Documentation Agents under the
Credit Agreement, (viii) each counterparty to a Hedge Agreement, the obligations
under which constitute Obligations, (ix) the beneficiaries of each
indemnification obligation undertaken by any Credit Party under the Credit
Agreement or any document executed pursuant thereto, (x) the Cash Management
Banks and (xi) any successors, indorsees, transferees and assigns of each of the
foregoing.

 

2



--------------------------------------------------------------------------------

(d) References to “Lenders” in this Guarantee shall be deemed to include
affiliates of Lenders that may from time to time enter into Hedge Agreements
with any Credit Party.

(e) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Guarantee shall refer to this Guarantee as a whole and not to
any particular provision of this Guarantee, and Section references are to
Sections of this Guarantee unless otherwise specified. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”

(f) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

  2. Guarantee.

(a) Subject to the provisions of Section 2(b), each of the Guarantors hereby,
jointly and severally, unconditionally and irrevocably, guarantees, as primary
obligor and not merely as surety, to the Administrative Agent, for the benefit
of the Guaranteed Parties, the prompt and complete payment and performance when
due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations.

(b) (i) Anything herein or in any other Credit Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Credit Documents shall in no event exceed the amount that can be
guaranteed by such Guarantor under applicable laws relating to the insolvency of
debtors.

(ii) In addition, (A) notwithstanding any other provisions of this Agreement,
the payment obligations of each Guarantor existing under the laws of the Grand
Duchy of Luxembourg (a “Luxembourg Guarantor”) under this Guarantee for the
obligations under any Credit Document of any Credit Party which is not a direct
or indirect Subsidiary of such Luxembourg Guarantor, shall be limited so that
the maximum amount payable by such Luxembourg Guarantor hereunder shall at no
time exceed the Maximum Amount and (B) the obligations and liabilities of such
Luxembourg Guarantor under this guarantee shall not include any obligation
which, if incurred, would constitute prohibited financial assistance under
article 49-6 of the Luxembourg law of 10 August 1915 on commercial companies, as
amended.

As used in this Section 2(b)(ii), “Maximum Amount” means:

(A) an amount equal to the aggregate (without duplication) of:

 

  (x) all moneys received directly or indirectly by the relevant Luxembourg
Guarantor under or pursuant to any Credit Document; and

 

  (y)

all moneys received directly or indirectly by direct or indirect Subsidiaries of
the relevant Luxembourg Guarantor (which are direct or indirect

 

3



--------------------------------------------------------------------------------

 

Subsidiaries of such Luxembourg Guarantor on the date hereof or which will be
direct or indirect Subsidiaries of such Luxembourg Guarantor hereafter) under or
pursuant to any Credit Document; and

 

  (z) the aggregate amount of the outstanding intercompany loans made to the
applicable Luxembourg Guarantor or direct or indirect Subsidiaries of such
Luxembourg Guarantor (which are direct or indirect Subsidiaries of such
Luxembourg Guarantor on the date hereof or which will be direct of indirect
Subsidiaries of such Luxembourg Guarantor hereafter) which have been funded with
moneys received by the Borrower under any Credit Document (the amount described
in (z) is defined as the “Loan Amount”); plus

 

  (B) an amount equal to 90% of the greater of (x) the fair market value of the
assets of the applicable Luxembourg Guarantor at the time the Guarantee of such
Luxembourg Guarantor is called less the Liabilities, other than the Loan Amount,
at the time the Guarantee of such Luxembourg Guarantor is called, and (y) the
fair market value of the assets of the applicable Luxembourg Guarantor at the
date of this Guarantee less the Liabilities, other than the Loan Amount, at the
time the Guarantee of such Luxembourg Guarantor is called; provided that if,
within 14 Business Days as of the date the Guarantee is called, the applicable
Luxembourg Guarantor and the Administrative Agent fail to reach an agreement as
to the fair market value of the assets as referred to under this paragraph (B),
such fair market value shall be determined, by a reputable expert experienced
and knowledgeable in the Satellite business, appointed by the Administrative
Agent. For the purposes of the determination of the fair market value of the
assets of such Luxembourg Guarantor, such expert shall communicate with the
Credit Parties and shall seek to obtain, and the Credit Parties shall be
entitled to provide the expert with, all information, documents, elements and
facts as the relevant Credit Party deems relevant for the assessment of the fair
market value of the assets of such Luxembourg Guarantor. The expert shall duly
consider and take into account all such information, documents, elements and
facts it deems pertinent for in the determination of the fair market value of
such Luxembourg Guarantor and keep the Administrative Agent informed at all
times

As used in this Section 2(b)(ii), “Liabilities” means all existing liabilities
(other than any liabilities owed to the direct or indirect shareholders of the
applicable Luxembourg Guarantor) incurred, from time to time, by such Luxembourg
Guarantor and as reflected, from time to time, in the books of such Luxembourg
Guarantor.

(c) Each Guarantor further agrees to pay any and all expenses (including all
reasonable fees and disbursements of counsel) that may be paid or incurred by
the Administrative Agent or any other Guaranteed Party in enforcing, or
obtaining advice of counsel in respect of, any rights with respect to, or
collecting, any or all of the Obligations and/or enforcing any rights with
respect to, or collecting against, such Guarantor under this Guarantee.

 

4



--------------------------------------------------------------------------------

(d) Each Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of such Guarantor hereunder without
impairing this Guarantee or affecting the rights and remedies of the
Administrative Agent or any other Guaranteed Party hereunder.

(e) No payment or payments made by the Borrower, any of the Guarantors, any
other guarantor or any other Person or received or collected by the
Administrative Agent or any other Guaranteed Party from the Borrower, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder, which shall, notwithstanding any such payment or payments other than
payments made by such Guarantor in respect of the Obligations or payments
received or collected from such Guarantor in respect of the Obligations, remain
liable for the Obligations up to the maximum liability of such Guarantor
hereunder until the Obligations are paid in full, the Commitments are terminated
and no Letters of Credit shall be outstanding.

(f) Each Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment to the Administrative Agent or any other Guaranteed Party
on account of its liability hereunder, it will notify the Administrative Agent
in writing that such payment is made under this Guarantee for such purpose.

3. Right of Contribution. Each Guarantor hereby agrees that to the extent that a
Guarantor shall have paid more than its proportionate share of any payment made
hereunder, such Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder who has not paid its
proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 5 hereof. The provisions
of this Section 3 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the other Guaranteed Parties, and
each Guarantor shall remain liable to the Administrative Agent and the other
Guaranteed Parties for the full amount guaranteed by such Guarantor hereunder.

4. Right of Set-off. In addition to any rights and remedies of the Guaranteed
Parties provided by law, each Guarantor hereby irrevocably authorizes each
Guaranteed Party at any time and from time to time following the occurrence and
during the continuance of an Event of Default without notice to such Guarantor
or any other Guarantor, any such notice being expressly waived by each
Guarantor, upon any amount becoming due and payable by such Guarantor hereunder
(whether at stated maturity, by acceleration or otherwise) to set off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Guaranteed Party to or for the credit or the account of such
Guarantor. Each Guaranteed Party shall notify such Guarantor promptly of any
such set-off and the appropriation and application made by such Guaranteed
Party, provided that the failure to give such notice shall not affect the
validity of such set-off and application.

 

5



--------------------------------------------------------------------------------

5. No Subrogation. Notwithstanding any payment or payments made by any of the
Guarantors hereunder or any set-off or appropriation and application of funds of
any of the Guarantors by the Administrative Agent or any other Guaranteed Party,
no Guarantor shall be entitled to be subrogated to any of the rights of the
Administrative Agent or any other Guaranteed Party against the Borrower or any
other Guarantor or any collateral security or guarantee or right of offset held
by the Administrative Agent or any other Guaranteed Party for the payment of the
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Administrative Agent and the other Guaranteed Parties by the Credit Parties
on account of the Obligations are paid in full, the Commitments are terminated
and no Letters of Credit shall be outstanding. If any amount shall be paid to
any Guarantor on account of such subrogation rights at any time when all the
Obligations shall not have been paid in full, such amount shall be held by such
Guarantor in trust for the Administrative Agent and the other Guaranteed
Parties, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Administrative Agent in
the exact form received by such Guarantor (duly indorsed by such Guarantor to
the Administrative Agent, if required), to be applied against the Obligations,
whether due or to become due, in such order as the Administrative Agent may
determine.

6. Amendments, etc. with Respect to the Obligations; Waiver of Rights. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, (a) any demand for payment of any of the Obligations
made by the Administrative Agent or any other Guaranteed Party may be rescinded
by such party and any of the Obligations continued, (b) the Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any other Guaranteed Party, (c) the Credit Agreement, the Letters of
Credit and any other documents executed and delivered in connection therewith,
the Hedge Agreements and any other documents executed and delivered in
connection therewith and the Cash Management Agreements and any other documents
executed and delivered in connection therewith and any documents entered into
with the Administrative Agent or any of its affiliates in connection with
treasury, depositary or cash management services or in connection with any
automated clearinghouse transfer of funds may be amended, modified, supplemented
or terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders, as the case may be, or, in the case of any Hedge Agreement or documents
entered into with the Administrative Agent or any of its affiliates in
connection with treasury, depositary or cash management services or in
connection with any automated clearinghouse transfer of funds, the party (other
than the respective Credit Party) thereto) may deem advisable from time to time,
and (d) any collateral security, guarantee or right of offset at any time held
by the Collateral Trustee, the Administrative Agent or any other Guaranteed
Party for the payment of the Obligations may be sold, exchanged, waived,
surrendered or released. Neither the Administrative Agent nor any other
Guaranteed Party shall have any obligation to protect, secure, perfect or insure
any Lien at any time held by it as security for the Obligations or for this
Guarantee or any property subject thereto. When making any demand hereunder
against any Guarantor, the Administrative Agent or any other Guaranteed Party
may, but shall be under no obligation to, make a similar demand on any Credit
Party or any Guarantor or guarantor, and any failure by the Administrative Agent

 

6



--------------------------------------------------------------------------------

or any other Guaranteed Party to make any such demand or to collect any payments
from the Borrower or any Guarantor or guarantor or any release of the Borrower
or any Guarantor or guarantor shall not relieve any Guarantor in respect of
which a demand or collection is not made or any Guarantor not so released of its
several obligations or liabilities hereunder, and shall not impair or affect the
rights and remedies, express or implied, or as a matter of law, of the
Administrative Agent or any other Guaranteed Party against any Guarantor. For
the purposes hereof, “demand” shall include the commencement and continuance of
any legal proceedings.

 

  7. Guarantee Absolute and Unconditional.

(a) Each Guarantor waives any and all notice of the creation, contraction,
incurrence, renewal, extension, amendment, waiver or accrual of any of the
Obligations, and notice of or proof of reliance by the Administrative Agent or
any other Guaranteed Party upon this Guarantee or acceptance of this Guarantee.
The Obligations or any of them shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended, waived or
accrued, in reliance upon this Guarantee, and all dealings between any of the
Credit Parties, on the one hand, and the Administrative Agent and the other
Guaranteed Parties, on the other hand, likewise shall be conclusively presumed
to have been had or consummated in reliance upon this Guarantee. Each Guarantor
waives diligence, presentment, protest, demand for payment and notice of default
or nonpayment to or upon any of the Credit Parties with respect to the
Obligations. Each Guarantor understands and agrees that this Guarantee shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity, regularity or enforceability of the Credit
Agreement, any other Credit Document, any Letter of Credit, any Hedge Agreement,
any Cash Management Agreement, any of the Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Collateral Trustee, the Administrative
Agent or any other Guaranteed Party, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) that may at any time be
available to or be asserted by any of the Credit Parties against the
Administrative Agent or any other Guaranteed Party or (c) any other circumstance
whatsoever (with or without notice to or knowledge of such Credit Party) that
constitutes, or might be construed to constitute, an equitable or legal
discharge of any of the Credit Parties for the Obligations, or of such Guarantor
under this Guarantee, in bankruptcy or in any other instance. When pursuing its
rights and remedies hereunder against any Guarantor, the Administrative Agent
and any other Guaranteed Party may, but shall be under no obligation to, pursue
such rights and remedies as it may have against any of the Credit Parties or any
other Person or against any collateral security or guarantee for the Obligations
or any right of offset with respect thereto, and any failure by the
Administrative Agent or any other Guaranteed Party to pursue such other rights
or remedies or to collect any payments from any of the Credit Parties or any
such other Person or to realize upon any such collateral security or guarantee
or to exercise any such right of offset, or any release of any of the Credit
Parties or any such other Person or any such collateral security, guarantee or
right of offset, shall not relieve such Guarantor of any liability hereunder,
and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of the Administrative Agent and the other
Guaranteed Parties against such Guarantor.

(b) This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon each Guarantor and the
successors and assigns thereof and shall inure to the benefit of the
Administrative Agent and the other Guaranteed Parties

 

7



--------------------------------------------------------------------------------

and their respective successors, indorsees, transferees and assigns until all
the Obligations (other than any contingent indemnity obligations not then due)
shall have been satisfied by payment in full, the Commitments thereunder shall
be terminated and no Letters of Credit thereunder shall be outstanding,
notwithstanding that from time to time during the term of the Credit Agreement
and any Hedge Agreement the Credit Parties may be free from any Obligations.

(c) A Guarantor shall automatically be released from its obligations hereunder
and the Guarantee of such Guarantor shall be automatically released upon the
consummation of any transaction permitted by the Credit Agreement, as a result
of which such Guarantor ceases to be a Subsidiary of the Borrower; provided that
the Administrative Agent shall, at the expense of the Borrower and the other
Credit Parties, execute such reasonable documents and take such other reasonable
actions as the Borrower or any Credit Party may request to evidence such
release.

8. Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any other Guaranteed Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.

9. Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars at
the Administrative Agent’s Office.

 

  10. Representations and Warranties; Covenants.

(a) Each Guarantor hereby represents and warrants that the representations and
warranties set forth in Section 8 of the Credit Agreement, as of the Closing
Date, as they relate to such Guarantor or in the other Credit Documents to which
such Guarantor is a party, each of which is hereby incorporated herein by
reference, are true and correct, and the Administrative Agent and each other
Guaranteed Party shall be entitled to rely on each of them as if they were fully
set forth herein.

(b) Each Guarantor hereby covenants and agrees with the Administrative Agent and
each other Guaranteed Party that, from and after the date of this Guarantee
until the Obligations are paid in full, the Commitments are terminated and no
Letter of Credit remains outstanding, such Guarantor shall take, or shall
refrain from taking, as the case may be, all actions that are necessary to be
taken or not taken so that no violation of any provision, covenant or agreement
contained in Section 9 or 10 of the Credit Agreement on and after the Closing
Date, and so that no Default or Event of Default, is caused by any act or
failure to act of such Guarantor or any of its Subsidiaries.

(c) PanAmSat Communications Japan, Inc. shall use commercially reasonable
efforts to deliver to the Administrative Agent within thirty days from the date
hereof a certificate which certifies its goodstanding in the State of
California.

 

8



--------------------------------------------------------------------------------

11. Notices. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 14.2 of the Credit Agreement. All communications and
notices hereunder to any Guarantor shall be given to it in care of the Borrower
at the Borrower’s address set forth in Section 14.2 of the Credit Agreement.

12. Counterparts. This Guarantee may be executed by one or more of the parties
to this Guarantee on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Guarantee signed by all the parties shall be lodged with the
Administrative Agent and the Borrower.

13. Severability. Any provision of this Guarantee that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

14. Integration. This Guarantee represents the agreement of each Guarantor and
the Administrative Agent with respect to the subject matter hereof, and there
are no promises, undertakings, representations or warranties by the
Administrative Agent or any other Guaranteed Party relative to the subject
matter hereof not expressly set forth or referred to herein or in the other
Credit Documents.

 

  15. Amendments in Writing; No Waiver; Cumulative Remedies.

(a) This Guarantee may be waived, amended, supplemented or otherwise modified
only by a written instrument executed by each affected Guarantor and the
Administrative Agent.

(b) Neither the Administrative Agent nor any other Guaranteed Party shall by any
act (except by a written instrument pursuant to Section 15(a) hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof. No failure to exercise, nor
any delay in exercising, on the part of the Administrative Agent or any other
Guaranteed Party, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Administrative Agent or
any other Guaranteed Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy that the Administrative
Agent or any Guaranteed Party would otherwise have on any future occasion.

(c) The rights, remedies, powers and privileges herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

 

9



--------------------------------------------------------------------------------

16. Section Headings. The Section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

17. Successors and Assigns. This Guarantee shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the other Guaranteed Parties and their respective
successors and assigns except that no Guarantor may assign, transfer or delegate
any of its rights or obligations under this Guarantee without the prior written
consent of the Administrative Agent.

18. Additional Guarantors. Each Subsidiary of the Borrower that is required to
become a party to this Guarantee pursuant to Section 9.11 of the Credit
Agreement shall become a Guarantor, with the same force and effect as if
originally named as a Guarantor herein, for all purposes of this Guarantee upon
execution and delivery by such Subsidiary of a Supplement in the form of Annex B
hereto. The execution and delivery of any instrument adding an additional
Guarantor as a party to this Guarantee shall not require the consent of any
other Guarantor hereunder. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Guarantee.

19. Intelsat Global Service Corporation. With respect to Intelsat Global Service
Corporation only, Section 14.20 of the Credit Agreement is incorporated herein
by reference; and Intelsat Global Service Corporation hereby acknowledges and
affirms the acknowledgements, representations, warranties, undertakings,
obligations and other provisions contained therein.

20. WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
GUARANTEE, ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

21. Submission to Jurisdiction; Waivers. Each Guarantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Guarantee and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at its
address referred to in Section 11 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

10



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right of the Administrative
Agent or any other Guaranteed Party to effect service of process in any other
manner permitted by law or shall limit the right of the Administrative Agent or
any other Guaranteed Party to sue in any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 21 any special, exemplary, punitive or consequential damages.

22. GOVERNING LAW. THIS GUARANTEE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

ACCESSPAS, INC.

GALAXY 3C HOLDING COMPANY, INC.

GALAXY 11 HOLDING COMPANY, INC.

GALAXY 12 HOLDING COMPANY, INC.

GALAXY 13 HOLDING COMPANY, INC.

GALAXY 14 HOLDING COMPANY, INC.

GALAXY 15 HOLDING COMPANY, INC.

GALAXY 16 HOLDING COMPANY, INC.

GALAXY 17 HOLDING COMPANY, INC.

GALAXY 18 HOLDING COMPANY, INC.

INTELSAT ASIA CARRIER SERVICES, INC.

INTELSAT CORPORATION

INTELSAT GLOBAL SERVICE LLC

INTELSAT INTERNATIONAL EMPLOYMENT, INC.

INTELSAT SERVICE AND EQUIPMENT CORPORATION

IS 11 HOLDING COMPANY, INC.

IS 14 HOLDING COMPANY, INC.

PANAMSAT CAPITAL CORPORATION

PANAMSAT COMMUNICATIONS JAPAN, INC.

PANAMSAT EUROPE CORPORATION

PANAMSAT INDIA, INC.

PANAMSAT INTERNATIONAL SALES, INC.

PANAMSAT SERVICES, INC.

PAS 1R HOLDING COMPANY, INC.

PAS 5 HOLDING COMPANY, INC.

PAS 7 HOLDING COMPANY, INC.

PAS 8 HOLDING COMPANY, INC.

PAS 9 HOLDING COMPANY, INC.

PAS 10 HOLDING COMPANY, INC.

SOUTHERN SATELLITE CORP.

SOUTHERN SATELLITE LICENSEE CORPORATION

By:  

/s/ Patricia Casey

  Name:    Patricia Casey   Title:

 

12



--------------------------------------------------------------------------------

 

INTELSAT USA LICENSE LLC

INTELSAT USA SALES LLC

By:  

/s/ Patricia Casey

  Name:    Patricia Casey   Title:

INTELSAT (GIBRALTAR) LIMITED

INTELSAT NEW DAWN (GIBRALTAR) LIMITED

INTELSAT SUBSIDIARY (GIBRALTAR) LTD.

By:  

/s/ Simon Van de Weg

  Name:    Simon Van de Weg   Title:

INTELSAT (LUXEMBOURG) FINANCE COMPANY S.A R.L.

By:  

/s/ Simon Van de Weg

  Name:    Simon Van de Weg   Title:      Manager

INTELSAT GLOBAL SALES & MARKETING LTD.

INTELSAT UK FINANCIAL SERVICES LTD.

By:  

/s/ Kurt Riegelman

  Name:    Kurt Riegelman   Title:

INTELSAT HOLDINGS LLC

INTELSAT LICENSE LLC

INTELSAT LICENSE HOLDINGS LLC

INTELSAT SATELLITE LLC

By:  

/s/ Jean-Flavien Bachabi

  Name:    Jean-Flavien Bachabi   Title:

 

13



--------------------------------------------------------------------------------

 

INTELSAT INTERMEDIATE HOLDING COMPANY S.A.

INTELSAT OPERATIONS S.A.

INTELSAT PHOENIX HOLDINGS S.A.

INTELSAT SUBSIDIARY HOLDING COMPANY S.A.

By:  

/s/ Simon Van de Weg

  Name:    Simon Van de Weg   Title: Director and Secretary

INTELSAT INTERNATIONAL SYSTEMS LLC

PANAMSAT INDIA MARKETING, L.L.C.

PANAMSAT INTERNATIONAL HOLDINGS, LLC

PANAMSAT INTERNATIONAL SYSTEMS MARKETING, L.L.C.

PAS INTERNATIONAL LLC

USHI, LLC

By:  

 

  Name:    Patricia Casey   Title:

INTELSAT LLC

By:  

/s/ Jean-Flavien Bachabi

  Name:    Jean-Flavien Bachabi   Title:

INTELSAT NORTH AMERICA LLC

By:  

/s/ Jean-Flavien Bachabi

  Name:    Jean-Flavien Bachabi   Title:

 

14



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
as Administrative Agent

By:  

/s/ Kathleen M. Carry

  Name:    Kathleen M. Carry   Title:      Vice President

 

15



--------------------------------------------------------------------------------

ANNEX A TO

THE GUARANTEE

GUARANTORS

 

No.

  

Credit Party

   Jurisdiction of
Organization 1.    AccessPAS, Inc.    Delaware 2.    Galaxy 3C Holding Company,
Inc.    Delaware 3.    Galaxy 11 Holding Company, Inc.    Delaware 4.    Galaxy
12 Holding Company, Inc.    Delaware 5.    Galaxy 13 Holding Company, Inc.   
Delaware 6.    Galaxy 14 Holding Company, Inc.    Delaware 7.    Galaxy 15
Holding Company, Inc.    Delaware 8.    Galaxy 16 Holding Company, Inc.   
Delaware 9.    Galaxy 17 Holding Company, Inc.    Delaware 10.    Galaxy 18
Holding Company, Inc.    Delaware 11.    Intelsat (Gibraltar) Limited   
Gibraltar 12.    Intelsat (Luxembourg) Finance Company Sarl    Luxembourg 13.   
Intelsat Asia Carrier Services, Inc.    Delaware 14.    Intelsat Corporation   
Delaware 15.    Intelsat Global Sales & Marketing Ltd.    UK 16.    Intelsat
Global Service LLC    Delaware 17.    Intelsat Holdings LLC    Delaware 18.   
Intelsat Intermediate Holding Company S.A.    Luxembourg 19.    Intelsat
International Employment, Inc.    Delaware 20.    Intelsat International Systems
LLC    Delaware 21.    Intelsat License Holdings LLC    Delaware 22.    Intelsat
License LLC    Delaware 23.    Intelsat New Dawn (Gibraltar) Limited   
Gibraltar 24.    Intelsat Operations S.A.    Luxembourg 25.    Intelsat Phoenix
Holdings S.A.    Luxembourg 26.    Intelsat Satellite LLC    Delaware

 

A-1



--------------------------------------------------------------------------------

 

No.

  

Credit Party

   Jurisdiction of
Organization 27.    Intelsat Service and Equipment Corporation    Delaware 28.
   Intelsat Subsidiary (Gibraltar) Ltd.    Gibraltar 29.    Intelsat Subsidiary
Holding Company S.A.    Luxembourg 30.    Intelsat UK Financial Services Ltd.   
UK 31.    Intelsat USA License LLC    Delaware 32.    Intelsat USA Sales LLC   
Delaware 33.    IS 11 Holding Company, Inc.    Delaware 34.    IS 14 Holding
Company, Inc.    Delaware 35.    PanAmSat Capital Corporation    Delaware 36.   
PanAmSat Communications Japan, Inc.    California 37.    PanAmSat Europe
Corporation    Delaware 38.    PanAmSat India Marketing, L.L.C.    Delaware 39.
   PanAmSat India, Inc.    Delaware 40.    PanAmSat International Holdings, LLC
   Delaware 41.    PanAmSat International Sales, Inc.    Delaware 42.   
PanAmSat International Systems Marketing, L.L.C.    Delaware 43.    PanAmSat
Services, Inc.    Delaware 44.    PAS 1R Holding Company, Inc.    Delaware 45.
   PAS 5 Holding Company, Inc.    Delaware 46.    PAS 7 Holding Company, Inc.   
Delaware 47.    PAS 8 Holding Company, Inc.    Delaware 48.    PAS 9 Holding
Company, Inc.    Delaware 49.    PAS 10 Holding Company, Inc.    Delaware 50.   
PAS International LLC    Delaware 51.    Southern Satellite Corp.    Connecticut
52.    Southern Satellite Licensee Corporation    Delaware 53.    USHI, LLC   
Delaware

 

A-2



--------------------------------------------------------------------------------

ANNEX B TO

THE GUARANTEE

SUPPLEMENT NO. [    ] (this “Supplement”) dated as of [                    ] to
the GUARANTEE dated as of January 12, 2011 (the “Guarantee”), among each of the
subsidiaries of INTELSAT JACKSON HOLDINGS S.A., a société anonyme existing under
the laws of Luxembourg (the “Borrower”), listed on Annex A to the Guarantee
(each such subsidiary individually, a “Guarantor” and, collectively, the
“Guarantors”) and BANK OF AMERICA, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

A. Reference is made to a Credit Agreement, dated as of January 12, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among INTELSAT (LUXEMBOURG) S.A., the Borrower, the lending
institutions from time to time parties thereto (the “Lenders”), the
Administrative Agent, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, CREDIT
SUISSE SECURITIES (USA) LLC and J.P. MORGAN SECURITIES LLC, as joint lead
arrangers, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, CREDIT SUISSE
SECURITIES (USA) LLC, J.P. MORGAN SECURITIES LLC , BARCLAYS CAPITAL INC.,
DEUTSCHE BANK SECURITIES INC., MORGAN STANLEY & CO. INCORPORATED and UBS
SECURITIES LLC, as joint bookrunners, CREDIT SUISSE SECURITIES (USA) LLC and
J.P. MORGAN SECURITIES LLC, as Co-Syndication Agents, BARCLAYS BANK PLC and
MORGAN STANLEY SENIOR FUNDING, INC., as Co-Documentation Agents and BANK OF
AMERICA, N.A., as a Letter of Credit Issuer.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guarantee.

C. The Guarantors have entered into the Guarantee in order to induce the
Administrative Agent, Syndication Agents, Joint Lead Arrangers and the Lenders,
Documentation Agents and the Letter of Credit Issuers to enter into the Credit
Agreement and to induce the Lenders and the Letter of Credit Issuers to make
their respective Extensions of Credit to the Borrower under the Credit Agreement
and to induce one or more Lenders or affiliates of Lenders to enter into Hedge
Agreements with the Credit Parties. Section 9.11 of the Credit Agreement
provides that additional Subsidiaries may become Guarantors under the Guarantee
by execution and delivery of an instrument in the form of this Supplement. Each
undersigned Subsidiary (each a “New Guarantor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Guarantor
under the Guarantee in order to induce the Lenders and the Letter of Credit
Issuers to make additional Extensions of Credit and as consideration for
Extensions of Credit previously made.

Accordingly, the Administrative Agent and each New Guarantor agree as follows:

SECTION 1. In accordance with Section 18 of the Guarantee, each New Guarantor by
its signature below hereby becomes a Guarantor under the Guarantee with the same
force and effect as if originally named therein as a Guarantor and each New
Guarantor hereby (a) agrees to all the terms and provisions of the Guarantee
applicable to it as a Guarantor

 

B-1



--------------------------------------------------------------------------------

thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct on and as
of the date hereof. Each reference to a Guarantor in the Guarantee shall be
deemed to include each New Guarantor. The Guarantee is hereby incorporated
herein by reference.

SECTION 2. Each New Guarantor represents and warrants to the Administrative
Agent and the other Guaranteed Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and subject to general
principles of equity and subject to mandatory Luxembourg law provisions.

SECTION 3. This Supplement may be executed by one or more of the parties to this
Supplement on any number of separate counterparts (including by facsimile or
other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Supplement signed by all the parties shall be lodged with the Borrower
and the Administrative Agent. This Supplement shall become effective as to each
New Guarantor when the Administrative Agent shall have received counterparts of
this Supplement that, when taken together, bear the signatures of such New
Guarantor and the Administrative Agent.

SECTION 4. Except as expressly supplemented hereby, the Guarantee shall remain
in full force and effect.

SECTION 5. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 6. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Guarantee, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7. All notices, requests and demands pursuant hereto shall be made in
accordance with Section 14.2 of the Credit Agreement. All communications and
notices hereunder to each New Guarantor shall be given to it in care of the
Borrower at the Borrower’s address set forth in Section 14.2 of the Credit
Agreement.

SECTION 8. Each New Guarantor agrees to reimburse the Administrative Agent for
its out-of-pocket expenses in connection with this Supplement, including the
fees, disbursements and other charges of counsel for the Administrative Agent.

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guarantee as of the day and year first above
written.

 

[NAME OF NEW GUARANTOR]

By:  

 

  Name:   Title:

BANK OF AMERICA, N.A.,
as Administrative Agent

By:  

 

  Name:   Title:

 

B-3